                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 1 of 19


                       1   Gregory B. Thomas (SBN 239870)
                           E-mail: gthomas@bwslaw.com
                       2   Temitayo O. Peters (SBN 309913)
                           E-mail: tpeters@bwslaw.com
                       3   Michael A. Slater (SBN 318899)
                           E-mail: mslater@bwslaw.com
                       4   BURKE, WILLIAMS & SORENSEN, LLP
                           1901 Harrison Street, Suite 900
                       5   Oakland, CA 94612-3501
                           Tel: 510.273.8780 Fax: 510.839.9104
                       6
                           Attorneys for Defendant
                       7   COUNTY OF SUTTER, SHERIFF BRANDON
                           BARNES, COMMANDER DAN BUTTLER,
                       8   LIEUTENANT NORMAN BIDWELL,
                           SERGEANT KRISTIE M. GARZA, and
                       9   MARETTE COOPER (collectively “SUTTER
                           COUNTY DEFENDANTS”)
                   10
                                                           UNITED STATES DISTRICT COURT
                   11
                                                       EASTERN DISTRICT OF CALIFORNIA
                   12
                           Estate of LINDA MILLER, by and through Minor         Case No. 2:20-cv-00577-KJM-DMC
                   13      H.S., by and through his Guardian ad Litem,
                           RICHARD HYDE, as Administrator;                      [Assigned to the Honorable Kimberly J.
                   14      CHRISTINA HYDE; and Minor Plaintiff H.S., by         Mueller – Courtroom 3]
                           and through his Guardian ad Litem, RICHARD
                   15      HYDE,                                                AMENDED STIPULATED
                                                                                PROTECTIVE ORDER; ORDER
                   16                        Plaintiffs,
                   17      v.
                   18      COUNTY OF SUTTER; COUNTY OF
                           NEVADA, SHERIFF BRANDON BARNES, in
                   19      his individual capacity; SHERIFF SHANNON
                           MOON, in her individual capacity;
                   20      COMMANDER DAN BUTTLER, in his
                           individual capacity; LIEUTENANT NORMAN
                   21      BIDWELL, in his individual capacity;
                           SERGEANT KRISTIE M. GARZA, in her
                   22      individual capacity; BRENDA FRANKS, in her
                           individual capacity; MARETTE COOPER, in her
                   23      individual capacity; JEANETTE MULLENAX, in
                           her individual capacity; WELLPATH; H.I.G.
                   24      CAPITAL, LLC; CALIFORNIA FORENSIC
                           MEDICAL GROUP (AKA Correctional Medical
                   25      Group Companies, Inc. and AKA Wellpath);
                           TAYLOR FIFTHIAN, in his official and
                   26      individual capacities; KIP HALLMAN, in his
                           official and individual capacities, and DOES 1-20,
                   27
                                             Defendants.
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW                                                                                  2:20-CV-00577
      OAKLA ND
                           OAK #4823-3138-1201 v2                                   AMENDED STIPULATED PROTECTIVE
                                                                                           ORDER; PROPOSED ORDER
                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 2 of 19


                       1          Plaintiffs and Defendants, by and through their respective counsel, hereby stipulate for the

                       2   purpose of jointly requesting that the honorable Court enter an amended protective order as to the

                       3   privileged, confidential documents in this matter pursuant to Federal Rule of Evidence 26 and

                       4   Eastern District Local Rules 140, 141, 141.1, 143 and 251 as follows:

                       5   1.     PURPOSES AND LIMITATIONS

                       6          Disclosure and discovery activity in this action are likely to involve production of

                       7   confidential, proprietary, or private information for which special protection from public

                       8   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

                       9   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

                   10      Protective Order. The parties acknowledge that this Order does not confer blanket protections on

                   11      all disclosures or responses to discovery and that the protection it affords from public disclosure

                   12      and use extends only to the limited information or items that are entitled to confidential treatment

                   13      under the applicable legal principles. The parties further acknowledge, as set forth in Section

                   14      12.3, below, that this Stipulated Protective Order does not entitle them to file confidential

                   15      information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and

                   16      the standards that will be applied when a party seeks permission from the court to file material

                   17      under seal.

                   18      2.     DEFINITIONS

                   19             2.1     Challenging Party: a Party or Non-Party that challenges the designation of

                   20      information or items under this Order.

                   21             2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

                   22      generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

                   23      of Civil Procedure 26(c), including, but not limited to, information protected from disclosure by

                   24      the Health Insurance Portability and Accountability Act of 1996, 45 C.F.R. §§ 160, et. seq.

                   25      (“HIPAA”).

                   26             2.3     "CONFIDENTIAL-ATTORNEYS' EYES ONLY" Information or Items:

                   27      information (regardless of how it is generated, stored or maintained) or tangible things that

                   28      qualify for protection and includes confidential information that has not been made immediately
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW                                                                                          2:20-CV-00577
      OAKLA ND
                           OAK #4823-3138-1201 v2                          -2-               STIPULATED PROTECTIVE ORDER;
                                                                                                          PROPOSED ORDER
                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 3 of 19


                       1   available to the general public by the plaintiffs, HIG, or their agents, and constitutes or discloses

                       2   information which is proprietary in nature, the disclosure of which to another Party or Non-Party

                       3   would create a substantial risk of serious harm that could not be avoided by less restrictive means.

                       4   “Attorneys” shall be limited to the counsel of record in this case and their support staff.

                       5           2.4     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

                       6   well as their support staff).

                       7           2.5     Designating Party: a Party or Non-Party that designates information or items that

                       8   it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or

                       9   "CONFIDENTIAL-ATTORNEYS' EYES ONLY."

                   10              2.6     Disclosure or Discovery Material: all items or information, regardless of the

                   11      medium or manner in which it is generated, stored, or maintained (including, among other things,

                   12      testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                   13      responses to discovery in this matter.

                   14              2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

                   15      the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                   16      consultant in this action.

                   17              2.8     House Counsel: attorneys who are employees of a party to this action. House

                   18      Counsel does not include Outside Counsel of Record or any other outside counsel.

                   19              2.9     Non-Party: any natural person, partnership, corporation, association, or other legal

                   20      entity not named as a Party to this action.

                   21              2.10    Outside Counsel of Record: attorneys who are not employees of a party to this

                   22      action but are retained to represent or advise a party to this action and have appeared in this action

                   23      on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

                   24              2.11    Party: any party to this action, including all of its officers, directors, employees,

                   25      consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                   26              2.12    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                   27      Material in this action.

                   28              2.13    Professional Vendors: persons or entities that provide litigation support services
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW                                                                                            2:20-CV-00577
      OAKLA ND
                           OAK #4823-3138-1201 v2                           -3-                STIPULATED PROTECTIVE ORDER;
                                                                                                            PROPOSED ORDER
                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 4 of 19


                       1   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

                       2   organizing, storing, or retrieving data in any form or medium) and their employees and

                       3   subcontractors.

                       4          2.14    Protected Material: any Disclosure or Discovery Material that is designated as

                       5   “CONFIDENTIAL” or "CONFIDENTIAL-ATTORNEYS' EYES ONLY."

                       6          2.15       Receiving Party: a Party that receives Disclosure or Discovery Material from a

                       7   Producing Party.

                       8   3.     SCOPE

                       9          The protections conferred by this Stipulation and Order cover not only Protected Material

                   10      (as defined above), but also: (1) any information copied or extracted from Protected Material; (2)

                   11      all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

                   12      conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                   13      However, the protections conferred by this Stipulation and Order do not cover the following

                   14      information: (a) any information that is in the public domain at the time of disclosure to a

                   15      Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

                   16      a result of publication not involving a violation of this Order, including becoming part of the

                   17      public record through trial or otherwise; and (b) any information known to the Receiving Party

                   18      prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

                   19      obtained the information lawfully and under no obligation of confidentiality to the Designating

                   20      Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

                   21      4.     DURATION

                   22             Even after final disposition of this litigation, the confidentiality obligations imposed by

                   23      this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

                   24      order otherwise directs. Final disposition shall be deemed to be the later of:

                   25             (1)     dismissal of all claims and defenses in this action, with or without prejudice; and

                   26             (2)     final judgment herein after the completion and exhaustion of all appeals, re-

                   27      hearings, remands, trials, or reviews of this action, including the time limits for filing any motions

                   28      or applications for extension of time pursuant to applicable law.
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW                                                                                            2:20-CV-00577
      OAKLA ND
                           OAK #4823-3138-1201 v2                          -4-                 STIPULATED PROTECTIVE ORDER;
                                                                                                            PROPOSED ORDER
                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 5 of 19


                       1   5.     DESIGNATING PROTECTED MATERIAL

                       2          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each

                       3   Party or Non-Party that designates information or items for protection under this Order must take

                       4   care to limit any such designation to specific material that qualifies under the appropriate

                       5   standards. The Designating Party must designate for protection only those parts of material,

                       6   documents, items, or oral or written communications that qualify - so that other portions of the

                       7   material, documents, items, or communications for which protection is not warranted are not

                       8   swept unjustifiably within the ambit of this Order.

                       9          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

                   10      shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

                   11      unnecessarily encumber or retard the case development process or to impose unnecessary

                   12      expenses and burdens on other parties) expose the Designating Party to sanctions.

                   13             If it comes to a Designating Party’s attention that information or items that it designated

                   14      for protection do not qualify for protection, that Designating Party must promptly notify all other

                   15      Parties that it is withdrawing the mistaken designation.

                   16             5.2     Manner and Timing of Designations. Except as otherwise provided in this

                   17      Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                   18      Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                   19      designated before the material is disclosed or produced.

                   20             Designation in conformity with this Order requires:

                   21             (a)     for information in documentary form (e.g., paper or electronic documents, but

                   22      excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

                   23      Party affix the legend “CONFIDENTIAL” or "CONFIDENTIAL – ATTORNEYS' EYES

                   24      ONLY" to each page that contains protected material. If only a portion or portions of the material

                   25      on a page qualifies for protection, the Producing Party also must clearly identify the protected

                   26      portion(s) (e.g., by making appropriate markings in the margins).

                   27             A Party or Non-Party that makes original documents or materials available for inspection

                   28      need not designate them for protection until after the inspecting Party has indicated which
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW                                                                                          2:20-CV-00577
      OAKLA ND
                           OAK #4823-3138-1201 v2                          -5-               STIPULATED PROTECTIVE ORDER;
                                                                                                          PROPOSED ORDER
                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 6 of 19


                       1   material it would like copied and produced. During the inspection and before the designation, all

                       2   of the material made available for inspection shall be deemed “CONFIDENTIAL.” After the

                       3   inspecting Party has identified the documents it wants copied and produced, the Producing Party

                       4   must determine which documents, or portions thereof, qualify for protection under this Order.

                       5   Then, before producing the specified documents, the Producing Party must affix the

                       6   “CONFIDENTIAL” or "CONFIDENTIAL-ATTORNEYS' EYES ONLY" legend to each page

                       7   that contains Protected Material. If only a portion or portions of the material on a page for

                       8   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

                       9   appropriate markings in the margins).

                   10             (b)     for testimony given in deposition or in other pretrial or trial proceedings, that the

                   11      Designating Party identify on the record, before the close of the deposition, hearing, or other

                   12      proceeding, all protected testimony.

                   13             (c)     for information produced in some form other than documentary and for any other

                   14      tangible items, that the Producing Party affix in a prominent place on the exterior of the container

                   15      or containers in which the information or item is stored the legend “CONFIDENTIAL” or

                   16      "CONFIDENTIAL-ATTORNEYS' EYES ONLY." If only a portion or portions of the

                   17      information or item warrant protection, the Producing Party, to the extent practicable, shall

                   18      identify the protected portion(s).

                   19             (d)     In the case of depositions, Designating Party may designate any portion of the

                   20      deposition testimony given regarding the CONFIDENTIAL Information or CONFIDENTIAL -

                   21      ATTORNEYS’ EYES ONLY Information in this litigation as CONFIDENTIAL or

                   22      CONFIDENTIAL - ATTORNEYS’ EYES ONLY in this litigation as Confidential Information

                   23      orally during the deposition. Any questions intended to elicit testimony regarding the contents of

                   24      the CONFIDENTIAL Information or CONFIDENTIAL - ATTORNEYS’ EYES ONLY

                   25      Information in this litigation as CONFIDENTIAL or CONFIDENTIAL - ATTORNEYS’ EYES

                   26      ONLY shall be conducted only in the presence of persons authorized to review the

                   27      CONFIDENTIAL Information or CONFIDENTIAL - ATTORNEYS’ EYES ONLY Information

                   28      in this litigation as CONFIDENTIAL or CONFIDENTIAL - ATTORNEYS’ EYES ONLY as
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW                                                                                          2:20-CV-00577
      OAKLA ND
                           OAK #4823-3138-1201 v2                          -6-               STIPULATED PROTECTIVE ORDER;
                                                                                                          PROPOSED ORDER
                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 7 of 19


                       1   provided in this Order as outlined in Section 7.2. The portions of the deposition transcript

                       2   containing such questions and testimony shall be separately bound and subject to the same

                       3   protections and precautions applicable to the CONFIDENTIAL and CONFIDENTIAL -

                       4   ATTORNEYS’ EYES ONLY Information.

                       5          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                       6   designate qualified information or items does not, standing alone, waive the Designating Party’s

                       7   right to secure protection under this Order for such material. Upon timely correction of a

                       8   designation, the Receiving Party must make reasonable efforts to assure that the material is

                       9   treated in accordance with the provisions of this Order.

                   10             5.4     Alteration of Confidentiality Stamp. A Receiving Party shall not alter, edit, or

                   11      modify any Protected Material so as to conceal, obscure, or remove a “CONFIDENTIAL” or

                   12      "CONFIDENTIAL-ATTORNEYS' EYES ONLY" stamp or legend thereon; nor shall a Receiving

                   13      Party take any other action so as to make it appear that Protected Material is not subject to the

                   14      terms and provisions of this Stipulation and Order. However, nothing in this section shall be

                   15      construed so as to prevent a Receiving Party from challenging a confidentiality designation

                   16      subject to the provisions of section 6, infra.

                   17      6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

                   18             6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

                   19      confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                   20      designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                   21      burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                   22      challenge a confidentiality designation by electing not to mount a challenge promptly after the

                   23      original designation is disclosed.

                   24             6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

                   25      process by providing written notice of each designation it is challenging and describing the basis

                   26      for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

                   27      notice must recite that the challenge to confidentiality is being made in accordance with this

                   28      specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW                                                                                           2:20-CV-00577
      OAKLA ND
                           OAK #4823-3138-1201 v2                           -7-               STIPULATED PROTECTIVE ORDER;
                                                                                                           PROPOSED ORDER
                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 8 of 19


                       1   good faith and must begin the process by conferring directly (in voice to voice dialogue; other

                       2   forms of communication are not sufficient) within 14 days of the date of service of notice. In

                       3   conferring, the Challenging Party must explain the basis for its belief that the confidentiality

                       4   designation was not proper and must give the Designating Party an opportunity to review the

                       5   designated material, to reconsider the circumstances, and, if no change in designation is offered,

                       6   to explain the basis for the chosen designation. A Challenging Party may proceed to the next

                       7   stage of the challenge process only if it has engaged in this meet and confer process first or

                       8   establishes that the Designating Party is unwilling to participate in the meet and confer process in

                       9   a timely manner.

                   10             6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

                   11      intervention, the Designating Party shall file and serve a motion to retain confidentiality within 21

                   12      days of the initial notice of challenge or within 14 days of the parties agreeing that the meet and

                   13      confer process will not resolve their dispute, whichever is earlier. Each such motion must be

                   14      accompanied by a competent declaration affirming that the movant has complied with the meet

                   15      and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to

                   16      make such a motion including the required declaration within 21 days (or 14 days, if applicable)

                   17      shall automatically waive the confidentiality designation for each challenged designation. In

                   18      addition, the Challenging Party may file a motion challenging a confidentiality designation at any

                   19      time if there is good cause for doing so, including a challenge to the designation of a deposition

                   20      transcript or any portions thereof. Any motion brought pursuant to this provision must be

                   21      accompanied by a competent declaration affirming that the movant has complied with the meet

                   22      and confer requirements imposed by the preceding paragraph.

                   23             The burden of persuasion in any such challenge proceeding shall be on the Designating

                   24      Party. Unless the Designating Party has waived the confidentiality designation by failing to file a

                   25      motion to retain confidentiality as described above, all parties shall continue to afford the material

                   26      in question the level of protection to which it is entitled under the Producing Party’s designation

                   27      until the court rules on the challenge.

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW                                                                                          2:20-CV-00577
      OAKLA ND
                           OAK #4823-3138-1201 v2                          -8-               STIPULATED PROTECTIVE ORDER;
                                                                                                          PROPOSED ORDER
                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 9 of 19


                       1   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

                       2          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed

                       3   or produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                       4   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only

                       5   to the categories of persons and under the conditions described in this Order. When the litigation

                       6   has been terminated, a Receiving Party must comply with the provisions of section 13 below

                       7   (FINAL DISPOSITION). Protected Material must be stored and maintained by a Receiving Party

                       8   at a location and in a secure manner that ensures that access is limited to the persons authorized

                       9   under this Order.

                   10             7.2     Disclosure of “CONFIDENTIAL” or "CONFIDENTIAL-ATTORNEYS'

                   11      EYES ONLY" Information or Items. Unless otherwise ordered by the court or permitted in

                   12      writing by the Designating Party, a Receiving Party may disclose any information or item

                   13      designated “CONFIDENTIAL” only to:

                   14             (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as

                   15      employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

                   16      information for this litigation and who have signed the “Acknowledgment and Agreement to Be

                   17      Bound” that is attached hereto as Exhibit A;

                   18             (b)     the officers, directors, and employees (including House Counsel) of the Receiving

                   19      Party to whom disclosure is reasonably necessary for this litigation and who have signed the

                   20      “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                   21             (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure is

                   22      reasonably necessary for this litigation and who have signed the “Acknowledgment and

                   23      Agreement to Be Bound” (Exhibit A);

                   24             (d)     the court and its personnel;

                   25             (e)     court reporters, deposition videographers and their staff, professional jury or trial

                   26      consultants, mock jurors, and Professional Vendors to whom disclosure is reasonably necessary

                   27      for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

                   28      (Exhibit A);
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW                                                                                          2:20-CV-00577
      OAKLA ND
                           OAK #4823-3138-1201 v2                          -9-               STIPULATED PROTECTIVE ORDER;
                                                                                                          PROPOSED ORDER
                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 10 of 19


                       1           (f)     during their depositions, witnesses in the action to whom disclosure is reasonably

                       2    necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                       3    unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                       4    deposition testimony or exhibits to depositions that reveal Protected Material must be separately

                       5    bound by the court reporter and may not be disclosed to anyone except as permitted under this

                       6    Stipulated Protective Order;

                       7           (g)     any mediator or settlement officer, and their supporting personnel, mutually agreed

                       8    upon by any of the parties engaged in settlement discussions; and/or

                       9           (h)     the author or recipient of a document containing the information or a custodian or

                   10       other person who otherwise possessed or knew the information.

                   11              (i)     Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

                   12       Items: Unless otherwise ordered by the Court or permitted in writing by the Designating Party, a

                   13       Receiving Party may disclose any material designed as “CONFIDENTIAL - ATTORNEYS’

                   14       EYES ONLY” under this Order (“Attorneys’ Eyes Only Material”) to those identified in Section

                   15       7.2 who have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto

                   16       as Exhibit A and to whom disclosure is reasonably necessary for this litigation.

                   17              7.3     Notice of Confidentiality. Prior to producing or disclosing Protected

                   18       Material/Confidential Documents to persons to whom this Stipulation and Order permits

                   19       disclosure or production (see section 8.2, supra), a Receiving Party shall provide a copy of this

                   20       Stipulation and Order to such persons so as to put such persons on notice as to the restrictions

                   21       imposed upon them herein: except that, for court reporters, Professional Venders, and for

                   22       witnesses being provided with Protected Material during a deposition, it shall be sufficient notice

                   23       for Counsel for the Receiving Party to give the witness a verbal admonition (on the record, for

                   24       witnesses) regarding the provisions of this Stipulation and Order and such provisions’

                   25       applicability to specified Protected Material at issue.

                   26       8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

                   27              OTHER LITIGATION

                   28              If a Party is served with a subpoena or a court order issued in other litigation that compels
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW                                                                                          2:20-CV-00577
      OAKLA ND
                            OAK #4823-3138-1201 v2                          - 10 -           STIPULATED PROTECTIVE ORDER;
                                                                                                          PROPOSED ORDER
                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 11 of 19


                       1    disclosure of any information or items designated in this action as “CONFIDENTIAL” or

                       2    "CONFIDENTIAL-ATTORNEYS' EYES ONLY" that Party must:

                       3           (a)      promptly notify in writing the Designating Party. Such notification shall include a

                       4    copy of the subpoena or court order;

                       5           (b)      promptly notify in writing the party who caused the subpoena or order to issue in

                       6    the other litigation that some or all of the material covered by the subpoena or order is subject to

                       7    this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

                       8    and

                       9           (c)      cooperate with respect to all reasonable procedures sought to be pursued by the

                   10       Designating Party whose Protected Material may be affected.

                   11              If the Designating Party timely seeks a protective order, the Party served with the

                   12       subpoena or court order shall not produce any information designated in this action as

                   13       “CONFIDENTIAL” or "CONFIDENTIAL-ATTORNEYS' EYES ONLY" before a determination

                   14       by the court from which the subpoena or order issued, unless the Party has obtained the

                   15       Designating Party’s permission. The Designating Party shall bear the burden and expense of

                   16       seeking protection in that court of its confidential material – and nothing in these provisions

                   17       should be construed as authorizing or encouraging a Receiving Party in this action to disobey a

                   18       lawful directive from another court.

                   19              The purpose of this section is to ensure that the affected Party has a meaningful

                   20       opportunity to preserve its confidentiality interests in the court from whom the subpoena or court

                   21       order issued.

                   22       9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

                   23              THIS LITIGATION

                   24              (a)      The terms of this Order are applicable to information produced by a Non-Party in

                   25       this action and designated as “CONFIDENTIAL” or "CONFIDENTIAL-ATTORNEYS' EYES

                   26       ONLY." Such information produced by Non-Parties in connection with this litigation is protected

                   27       by the remedies and relief provided by this Order. Nothing in these provisions should be

                   28       construed as prohibiting a Non-Party from seeking additional protections.
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW                                                                                           2:20-CV-00577
      OAKLA ND
                            OAK #4823-3138-1201 v2                          - 11 -            STIPULATED PROTECTIVE ORDER;
                                                                                                           PROPOSED ORDER
                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 12 of 19


                       1           (b)     In the event that a Party is required, by a valid discovery request, to produce a

                       2    Non-Party’s confidential information in its possession, and the Party is subject to an agreement

                       3    with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                       4                   (1)     promptly notify in writing the Requesting Party and the Non- Party that

                       5                   some or all of the information requested is subject to a confidentiality agreement

                       6                   with a Non-Party;

                       7                   (2)     promptly provide the Non-Party with a copy of the Stipulated Protective

                       8                   Order in this litigation, the relevant discovery request(s), and a reasonably specific

                       9                   description of the information requested; and

                   10                      (3)     make the information requested available for inspection by the Non-Party.

                   11              (c)     If the Non-Party fails to object or seek a protective order from this court within 14

                   12       days of receiving the notice and accompanying information, the Receiving Party may produce the

                   13       Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

                   14       seeks a protective order, the Receiving Party shall not produce any information in its possession

                   15       or control that is subject to the confidentiality agreement with the Non-Party before a

                   16       determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

                   17       burden and expense of seeking protection in this court of its Protected Material.

                   18       10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                   19              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                   20       Material to any person or in any circumstance not authorized under this Stipulated Protective

                   21       Order, the Receiving Party must immediately: (a) notify in writing the Designating Party of the

                   22       unauthorized disclosures; (b) use its best efforts to retrieve all unauthorized copies of the

                   23       Protected Material; (c) inform the person or persons to whom unauthorized disclosures were

                   24       made of all the terms of this Order; and (d) request such person or persons to execute the

                   25       “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

                   26       11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

                   27              PROTECTED MATERIAL

                   28              When a Producing Party gives notice to Receiving Parties that certain inadvertently
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW                                                                                            2:20-CV-00577
      OAKLA ND
                            OAK #4823-3138-1201 v2                          - 12 -             STIPULATED PROTECTIVE ORDER;
                                                                                                            PROPOSED ORDER
                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 13 of 19


                       1    produced material is subject to a claim of privilege or other protection, the obligations of the

                       2    Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

                       3    provision is not intended to modify whatever procedure may be established in an e-discovery

                       4    order that provides for production without prior privilege review. Pursuant to Federal Rule of

                       5    Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

                       6    communication or information covered by the attorney-client privilege or work product

                       7    protection, the parties may incorporate their agreement in the stipulated protective order

                       8    submitted to the court.

                       9    12.    MISCELLANEOUS

                   10              12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

                   11       seek its modification by the court in the future.

                   12              12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

                   13       Order no Party waives any right it otherwise would have to object to disclosing or producing any

                   14       information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

                   15       no Party waives any right to object on any ground to use in evidence of any of the material

                   16       covered by this Protective Order.

                   17              12.3    Filing Protected Material. Without written permission from the Designating

                   18       Party or a court order secured after appropriate notice to all interested persons, a Party may not

                   19       file in the public record in this action any Protected Material. A Party that seeks to file under seal

                   20       any Protected Material must comply with Civil Local Rule 141. Protected Material may only be

                   21       filed under seal pursuant to a court order authorizing the sealing of the specific Protected Material

                   22       at issue. Pursuant to Civil Local Rule 141, a sealing order will issue only upon a request

                   23       establishing that the Protected Material at issue is privileged, protectable as a trade secret, or

                   24       otherwise entitled to protection under the law. If a Receiving Party intends to file Protected

                   25       Material with the Court, the Receiving Party must give the Producing Party at least seven days

                   26       notice so that the Producing Party can file a Request to Seal Documents. If the Producing Party's

                   27       request to file Protected Material under seal pursuant to Civil Local Rule 141 is denied by the

                   28       court, then the Receiving Party may file the information in the public record pursuant to Civil
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW                                                                                             2:20-CV-00577
      OAKLA ND
                            OAK #4823-3138-1201 v2                           - 13 -             STIPULATED PROTECTIVE ORDER;
                                                                                                             PROPOSED ORDER
                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 14 of 19


                       1    Local Rule 141 unless otherwise instructed by the court.

                       2           12.4    Public Dissemination of Protected Material. A Receiving Party shall not

                       3    publish, release, post, or disseminate Protected Material to any persons except those specifically

                       4    delineated and authorized by this Stipulation and Order (see section 7, supra); nor shall a

                       5    Receiving Party publish, release, leak, post, or disseminate Protected Material/Confidential

                       6    Documents to any news media, member of the press, website, or public forum (except as

                       7    permitted under section 12.3 regarding filings with the court in this action and under seal.)

                       8           12.5    Redactions. The Protected Material produced pursuant to this Order will be

                       9    redacted with respect to (i) social security numbers; (ii) dates of birth; (iii) financial information

                   10       (including account numbers); (iv) driver’s license numbers, (v) home addresses of law

                   11       enforcement personnel, (vi) names of immediate family members of law enforcement personnel,

                   12       and (vii) in all circumstances when state and/or federal law and/or local rule requires redaction.

                   13              12.6    Order to Disclose. The parties agree that this court order authorizes the

                   14       disclosure of documents containing information protected by HIPAA, which shall be subject to

                   15       this protective order.

                   16       13.    FINAL DISPOSITION

                   17              Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                   18       Receiving Party must return all Protected Material to the Producing Party or destroy such

                   19       material— whether retained by the Receiving Party or its Counsel, Experts, Professional Vendors,

                   20       or any nonparty to whom the Receiving Party produced or shared such records or information.

                   21       As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                   22       summaries, and any other format reproducing or capturing any of the Protected Material,

                   23       regardless of the medium (hardcopy, electronic, or otherwise) in which such Protected Material is

                   24       stored or retained. In the alternative, at the discretion of the Receiving Party, the Receiving Party

                   25       may destroy some or all of the Protected Material instead of returning it – unless such Protected

                   26       Material is an original, in which case, the Receiving Party must obtain the Producing Party’s

                   27       written consent before destroying such Protected Material. Whether the Protected Material is

                   28       returned or destroyed, the Receiving Party must submit a written certification to the Producing
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW                                                                                             2:20-CV-00577
      OAKLA ND
                            OAK #4823-3138-1201 v2                           - 14 -             STIPULATED PROTECTIVE ORDER;
                                                                                                             PROPOSED ORDER
                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 15 of 19


                       1    Party (and, if not the same person or entity, to the Designating Party) by the 60 day deadline that

                       2    (1) identifies (by category, where appropriate) all the Protected Material that was returned or

                       3    destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,

                       4    compilations, summaries or any other format reproducing or capturing any of the Protected

                       5    Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

                       6    pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                       7    correspondence, deposition and trial exhibits, expert reports, attorney work product, and

                       8    consultant and expert work product, even if such materials contain Protected Material. Any such

                       9    archival copies that contain or constitute Protected Material remain subject to this Protective

                   10       Order as set forth in Section 4 (DURATION). This Court shall retain jurisdiction in the event that

                   11       a Designating Party elects to seek court sanctions for violation of this section.

                   12              IT IS SO STIPULATED.

                   13

                   14       Dated: August 23, 2021                              BURKE, WILLIAMS & SORENSEN, LLP
                   15

                   16                                                           By: /s/ Temitayo O. Peters
                                                                                   Gregory B. Thomas
                   17                                                              Temitayo O. Peters
                                                                                   Michael A. Slater
                   18                                                              Attorneys for
                                                                                   SUTTER COUNTY DEFENDANTS
                   19
                   20       Dated: August 23, 2021                              HADSELL STORMER RENICK & DAI LLP
                   21

                   22                                                           By: /s/ Hanna Chandoo
                                                                                   Dan Stormer
                   23                                                              Hanna Chandoo
                                                                                   Attorneys for Plaintiffs
                   24

                   25

                   26
                   27

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW                                                                                            2:20-CV-00577
      OAKLA ND
                            OAK #4823-3138-1201 v2                          - 15 -             STIPULATED PROTECTIVE ORDER;
                                                                                                            PROPOSED ORDER
                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 16 of 19


                       1    Dated: August 23, 2021                SIEGEL, YEE, BRUNNER & MEHTA

                       2

                       3                                          By: /s/ EmilyRose Johns
                                                                     Dan Siegel
                       4                                             EmilyRose Johns
                                                                     Attorneys for Plaintiffs
                       5

                       6    Dated: August 23, 2021                AKERMAN LLP
                       7

                       8                                          By: /s/ Ellen S. Robbins
                                                                     Ellen S. Robbins
                       9                                             Evelina Gentry
                                                                     Attorneys for
                   10                                                H.I.G. CAPITAL, LLC
                   11
                            Dated: August 23, 2021                RIVERA HEWITT PAUL LLP
                   12

                   13
                                                                  By /s/ Wendy Motooka
                   14                                                Jonathan B. Paul
                                                                     Wendy Motooka
                   15                                                Attorneys for Defendants
                                                                     COUNTY OF NEVADA, SHERIFF
                   16                                                SHANNAN MOON, and SERGEANT
                                                                     JEANNETTE MULLENAX
                   17

                   18       Dated: August 23, 2021                THE LAW OFFICES OF JEROME M.
                                                                  VARANINI
                   19
                   20
                                                                  By: /s/ Jerome M. Varanini
                   21                                                Jerome M. Varanini
                                                                     Attorneys for Defendants
                   22                                                BRENDA FRANKS, CALIFORNIA
                                                                     FORENSIC MEDICAL GROUP, and
                   23                                                WELLPATH
                   24

                   25

                   26
                   27

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW                                                                             2:20-CV-00577
      OAKLA ND
                            OAK #4823-3138-1201 v2             - 16 -           STIPULATED PROTECTIVE ORDER;
                                                                                             PROPOSED ORDER
                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 17 of 19


                       1    Dated: August 23, 2021                BERTLING LAW GROUP, INC.

                       2

                       3                                          By: /s/ Jemma Parker Saunders
                                                                     Peter G. Bertling
                       4                                             Jemma Parker Saunders
                                                                     Attorneys for Defendant
                       5                                             TAYLOR FITHIAN, M.D.
                       6

                       7

                       8
                       9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW                                                                            2:20-CV-00577
      OAKLA ND
                            OAK #4823-3138-1201 v2             - 17 -          STIPULATED PROTECTIVE ORDER;
                                                                                            PROPOSED ORDER
                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 18 of 19


                       1    Gregory B. Thomas (SBN 239870)
                            E-mail: gthomas@bwslaw.com
                       2    Temitayo O. Peters (SBN 309913)
                            E-mail: tpeters@bwslaw.com
                       3    Michael A. Slater (SBN 318899)
                            E-mail: mslater@bwslaw.com
                       4    BURKE, WILLIAMS & SORENSEN, LLP
                            1901 Harrison Street, Suite 900
                       5    Oakland, CA 94612-3501
                            Tel: 510.273.8780 Fax: 510.839.9104
                       6
                            Attorneys for Defendant
                       7    COUNTY OF SUTTER, SHERIFF BRANDON
                            BARNES, COMMANDER DAN BUTTLER,
                       8    LIEUTENANT NORMAN BIDWELL,
                            SERGEANT KRISTIE M. GARZA, and
                       9    MARETTE COOPER (collectively “SUTTER
                            COUNTY DEFENDANTS”)
                   10

                   11                                       UNITED STATES DISTRICT COURT

                   12                                   EASTERN DISTRICT OF CALIFORNIA

                   13       Estate of LINDA MILLER, by and through             Case No. 2:20-cv-00577-KJM-DMC
                            CHRISTINA HYDE, as Administrator;
                   14       CHRISTINA HYDE; and Minor Plaintiff H.S., by       AMENDED STIPULATED
                            and through his Guardian ad Litem, RICHARD         PROTECTIVE ORDER; ORDER
                   15       HYDE,
                                                                               First Amended Complaint filed May 22,
                   16                         Plaintiffs,                                 2020
                   17       v.
                   18       COUNTY OF SUTTER; COUNTY OF
                            NEVADA, SHERIFF BRANDON BARNES, in
                   19       his individual and official capacities; SHERIFF
                            SHANNON MOON, in her individual and official
                   20       capacities; COMMANDER DAN BUTTLER, in
                            his individual and official capacities;
                   21       LIEUTENANT NORMAN BIDWELL, in his
                            individual capacity; SERGEANT KRISTIE M.
                   22       GARZA, in her individual capacity; BRENDA
                            FRANKS, in her individual capacity; MARETTE
                   23       COOPER, in her individual capacity; JEANETTE
                            MULLENAX, in her individual capacity;
                   24       WELLPATH; H.I.G. CAPITAL, LLC;
                            CALIFORNIA FORENSIC MEDICAL GROUP
                   25       (AKA Correctional Medical Group Companies,
                            Inc. and AKA Wellpath); TAYLOR FIFTHIAN;
                   26       and DOES 1-20,
                   27                         Defendants.
                   28
B URKE , W ILLIAMS &                                                                                   2:20-CV-00577
   S ORENS EN , LLP
  ATTO RNEY S AT LAW        OAK #4823-3138-1201 v2                                    STIPULATED PROTECTIVE ORDER;
      OAKLA ND                                                                                     PROPOSED ORDER
                           Case 2:20-cv-00577-KJM-DMC Document 87 Filed 08/25/21 Page 19 of 19


                       1           The Amended Stipulated Protective Order for Confidential Documents filed with this Court

                       2    on August 23, 2021 is the order of this Court.

                       3    IT IS SO ORDERED.

                       4

                       5    Dated: August 24, 2021
                                                                               ____________________________________
                       6                                                       DENNIS M. COTA
                       7                                                       UNITED STATES MAGISTRATE JUDGE

                       8
                       9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
B URKE , W ILLIAMS &                                                                                       2:20-CV-00577
   S ORENS EN , LLP
  ATTO RNEY S AT LAW        OAK #4823-3138-1201 v2                           -2-          STIPULATED PROTECTIVE ORDER;
      OAKLA ND                                                                                         PROPOSED ORDER
